Citation Nr: 9923282	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  97-34 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for migraine headaches, 
claimed as secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to July 1985.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision of the  Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied service 
connection for migraine headaches.


FINDINGS OF FACT

1.  The veteran has not submitted competent medical evidence 
of a nexus between events in service and current migraine 
headaches.

2.  The veteran has not submitted competent medical evidence 
of a nexus between service-connected tinnitus and current 
migraine headaches.


CONCLUSION OF LAW

The claim for service connection for migraine headaches, 
claimed as secondary to service-connected tinnitus, is not a 
well grounded claim.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for migraine 
headaches, which he claims are secondary to his service-
connected tinnitus.  Service connection may be established 
for a disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  Service connection may also 
be granted for a disability which is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1998).

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  When a veteran has 
presented a well grounded claim within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty to assist 
the veteran in the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In Caluza v. Brown, 7 Vet.App. 498 (1995), the Court set out 
three requirements that must be met in order for a claim of 
service connection to be considered well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be competent evidence 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence).  Third, there must be 
competent evidence of a nexus between the injury or disease 
in service and the current disability (medical evidence).  
The third requirement can be satisfied by a statutory 
presumption that certain diseases that manifest within 
certain prescribed periods are related to service.  Caluza, 
at 506.

The veteran's service medical records reflect that he was 
seen for headaches on one occasion in 1971 and one occasion 
in 1972.  He was seen on a number of occasions during service 
for sinus problems and upper respiratory infections, but 
those treatment notes did not show complaints of headache or 
tinnitus.  The service medical records contain no complaint 
or finding of migraine headaches.

On VA medical examination in March 1988, the veteran reported 
that he had severe headaches that occurred at least three 
times weekly.  He reported that he had ringing in his ears 
that had continued since service, when he was exposed to 
engine noise while working around aircraft for many years.  
In VA outpatient treatment notes from November 1988, the 
veteran reported pain and ringing in his left ear of four 
days duration.  In July and August 1989, the veteran reported 
that he had left sided hearing loss and tinnitus that had 
begun during service.  In July 1990, the veteran reported 
tinnitus in his left ear of fifteen years duration.  He also 
reported that he had headaches two to three times per week, 
and that he associated the headaches with the tinnitus.  On 
VA examination in September 1990, he reported that he had 
tinnitus.

In a April 1989 rating decision, the RO established service 
connection for tinnitus.  At that time, the RO listed the 
condition as tinnitus due to rhinitis.  Following a September 
1993 Court decision, the RO rated the veteran's tinnitus as a 
separate condition, not related to disorders of the upper 
respiratory system.

VA medical treatment and examination records dated from 1994 
to 1997 reflect the veteran's reports that he had constant 
bilateral tinnitus that had been present since approximately 
1985.  He reported that the tinnitus caused severe headaches 
that occurred as often as several times per week.  He stated 
that the headaches were accompanied, and often immediately 
preceded, by increased clicking and ringing in his ears.  He 
indicated that the severe head pain was also accompanied by 
nausea, photophobia, and sometimes vomiting.  Treating 
physicians diagnosed migraine headaches.

The veteran has a current diagnosis of migraine headaches.  
His service medical records note only two instances of 
treatment for headaches, and the veteran has neither asserted 
nor presented evidence that his migraine headaches began 
during service.  The veteran asserts that his service-
connected tinnitus causes his migraine headaches, but there 
is no medical evidence or opinion supporting a causal link 
between the tinnitus and the migraines.  Competent medical 
evidence of a nexus between service or a service-connected 
condition and a current disability is required to establish a 
well grounded claim for service connection.  See Caluza, 
supra, at 506.  In the absence of such evidence, the 
veteran's claim is not well grounded, and must be denied.


ORDER

A well grounded claim for service connection for migraine 
headaches not having been submitted, the claim is denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

